                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 19–19–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 KENNETH EMMETT HOGUE,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on August 29, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Kenneth Emmett Hogue’s

guilty plea after Hogue appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of wire fraud in violation

                                           1
of 18 U.S.C. § 1343 as set forth in the Information.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

14), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Kenneth Emmett Hogue’s motion to

change plea (Doc. 5) is GRANTED and Kenneth Emmett Hogue is adjudged

guilty as charged in the Information.

      DATED this 16th day of September, 2019.




                                         2
